


Exhibit 10.40

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is entered into as of June      , 2013
(the “Effective Date”) by Spirit AeroSystems, Inc., a Delaware corporation
(“we,” “us,” “our,” and other similar pronouns), and Heidi Wood (“you,” “your,”
“yours,” and other similar pronouns). Our parent company is Spirit AeroSystems
Holdings, Inc. (“Holdings”), and references in this Agreement to “Spirit” mean
us and Holdings collectively.

 

Recitals

 

A.                                    We are engaged in the manufacture,
fabrication, maintenance, repair, overhaul, and modification of aerostructures
and aircraft components, and market and sell our products and services to
customers throughout the world (together with any other businesses in which
Spirit may in the future engage, by acquisition or otherwise, the “Business”).

 

B.                                    We have agreed to employ you as our Senior
Vice President Strategy, and you have agreed to accept such employment in
accordance with the terms and conditions of this Agreement.

 

C.                                    In the course of performing your duties
for us, you are likely to acquire confidential and proprietary information
belonging to us, our customers, and our suppliers, develop relationships that
are vital to our Business and goodwill, and acquire other important assets in
which we have a protectable interest, and you have agreed to the covenants in
this Agreement required to protect those assets.

 

Agreement

 

In consideration of the foregoing and the representations, warranties and mutual
covenants herein, you and we agree as follows:

 

1.                                      Employment

 

(a)                                 Position and Responsibility We agree to
employ you as our Senior Vice President Strategy, reporting to the Chief
Executive Officer, to perform such duties in and about our Business as are
appropriate for a person in such position, which may include serving as an
executive officer or member of the board of directors of any other affiliated
company at our request. The job title and duties referred to in the preceding
sentence may be changed by us in our sole discretion at any time. Your office
will be at our headquarters in Wichita, KS. You will devote your full time to
this employment

 

(b)                                 Employment Period Your employment will
commence on the Effective Date, will continue for a period of two years after
the Effective Date (the “Initial Term”), and will be automatically extended for
successive one-year periods thereafter (each a “Renewal Term”), unless either of
us provides the other with written notice at least ninety days in advance of the
expiration of the Initial Term or the then-current Renewal Term, as applicable,
that such period will not be so extended (the Initial Term and any Renewal Term
are, collectively, the

 

1

--------------------------------------------------------------------------------


 

“Employment Period”). In all cases, your employment is subject to earlier
termination as provided in this Agreement.

 

2.                                      Performance

 

You will devote your best efforts and abilities to faithfully preserve and
advance our Business, welfare, and best interests. You will strictly comply with
all Spirit rules, policies, and procedures in effect and as amended from time to
time, including, but not limited to, our Code of Ethical Business
Conduct, Insider Trading Policy, Anti-Bribery Policy, Related Person Transaction
Policy, Special Security Agreement, and internal and disclosure controls; follow
all applicable U.S. and foreign laws and regulations; and be governed by our
decisions and instructions consistent with the duties assigned to you.

 

3.                                      Compensation

 

Except as otherwise provided herein, for all services to be performed by you in
any capacity, including without limitation any services as an officer, director,
member of any committee, or any other duties assigned to you, during the
Employment Period we will pay or provide you with the following, and you will
accept the same, as compensation for your covenants in and performance of your
duties under this Agreement:

 

(a)                                 Base Salary You will be entitled to an
annual salary of $400,000 (“Base Salary”), which will be paid in accordance with
our policies and procedures. The Base Salary may be changed from time to time on
a discretionary basis or based upon your and/or our performance or such other
factors as the Board or the Board’s compensation committee (“Committee”) deems
appropriate in its sole discretion.

 

(b)                                 Sign On Bonuses

 

(i)                                Signing Bonus — Cash In consideration of
entering into this Agreement, we will pay you a one-time grossed-up cash bonus
of $150,000 (the “Signing Bonus”), plus an amount equal to all taxes required to
be withheld with respect to your receipt of that payment, so that after such
taxes are withheld you will receive a net amount of $150,000. This amount will
be payable within 30 days of the Effective Date of this Agreement. Payment of
the Signing Bonus is conditioned upon you being employed on the date payment is
made and remaining employed by us for a period of not less than one year after
the date of the payment. If the foregoing condition precedent is not satisfied
with respect to this payment, this payment plus the grossed-up taxes thereon,
must be immediately repaid to us, except that you will not be required to repay
any amount if you are terminated by us without Cause. In the event of your
termination under circumstances that require repayment of part or all of the
Signing Bonus, we may deduct from your paycheck(s) (or other amounts owed to
you) an amount equal to the amount due to be repaid. To the extent such
deductions are not sufficient to fully reimburse us, you will remain obligated
to pay us in full for such amounts still due and owing.

 

(ii)                             Signing Bonus — Restricted Stock Subject to
approval by the Holdings board of directors, in consideration of entering into
this Agreement, we will grant you a

 

2

--------------------------------------------------------------------------------


 

one-time award of $440,000 of restricted stock (the “Bonus Shares”) under the
Spirit AeroSystems Holdings, Inc. Long-Term Incentive Plan, as amended or
restated from time to time (the “LTIP”), subject to the terms and provisions of
the LTIP and this Section 3(b). The Bonus Shares will vest in accordance with
the following vesting schedule:

 

Years of Service
After Effective Grant Date

 

Percent Vested
in Bonus Shares

 

 

 

 

 

Less than 2

 

0

%

2 but less than 3

 

33

%

3 but less than 4

 

66

%

4 or more

 

100

%

 

For purposes of this vesting schedule, the “Effective Grant Date” will be May 7,
2013, which is the same date grants of shares under the LTIP were made to the
broad class of LTIP participants for 2013, with the effect that the Bonus Shares
will vest on the same schedule as the shares previously awarded to the broad
class of LTIP participants for 2013. You will be credited with a year of service
after the Effective Grant Date for each 12-month period after the Effective
Grant Date during which you are continuously performing services (or deemed to
be continuously performing services) for us.

 

(iii)                               Number of Shares For purposes of determining
the number of shares of stock to be granted in connection with the award
described in the foregoing clause (ii), the total dollar value of the award will
be divided by an amount equal to the average of the opening value and the
closing value of a share of our Class A common stock traded on the New York
Stock Exchange, as determined on the third trading day after the date on which
we publicly announce our earnings for the second fiscal quarter of 2013. The
number of shares so determined with respect to each award will be rounded up to
the nearest whole number.

 

(c)                                  Short-Term Incentive Plan You are eligible
to participate in the Spirit AeroSystems Holdings, Inc. Short-Term Incentive
Plan, as amended or restated from time to time (“STIP”), pursuant to and in
accordance with the terms and conditions of the STIP. Your STIP award
opportunity will be 80% of Base Salary if target performance goals are reached
and 160% of Base Salary if outstanding performance goals are reached. If target
performance goals are not reached, you will be entitled to such incentive
compensation, if any, as is otherwise provided by the STIP and our policies. In
addition to the foregoing, we agree that (i) for the 2013 plan year, you will be
entitled to an incentive compensation award under the STIP of 80% of Base
Salary; (ii) the amount you are entitled to receive for the 2013 plan year will
not be prorated due to service for less than the full 2013 plan year; (iii) the
cash component payable to you for the 2013 plan year shall be paid to you on or
before December 1, 2013, in the amount of $160,000, less applicable
withholdings; and (iv) the stock component payable to you for the 2013 plan year
shall be made in the time and manner consistent with the STIP, in or about
February 2014, and will be subject to the STIP’s normal vesting schedule.

 

(d)                                 Long-Term Incentive Plan You are eligible to
participate in annual awards under the LTIP granted by the Board or the
Committee, pursuant to and in accordance

 

3

--------------------------------------------------------------------------------


 

with the terms and conditions of the LTIP, as amended or restated from time to
time. Each year of the Initial Term, you will receive an annual LTIP award equal
to 110% of Base Salary. Your annual LTIP awards will be granted at the time and
on the terms that we grant annual LTIP awards to our other executives.

 

(e)                                  Nonqualified Deferred Compensation Plan You
are eligible to participate in the Spirit AeroSystems Holdings, Inc. Amended and
Restated Deferred Compensation Plan, as amended or restated from time to time
(“DCP”), subject to and in accordance with the terms and provisions of the DCP.
You may elect to voluntarily defer compensation under the DCP in accordance with
the terms and conditions of the DCP and the plan administrator’s policies and
procedures.

 

(f)                                   Other Benefit Plans You will also be
eligible to participate in other executive benefit plans, policies, practices,
and arrangements in which one or more of our senior executives is eligible to
participate from time to time, including without limitation (i) any defined
benefit or defined contribution retirement plan, excess or supplementary plan,
profit-sharing plan, savings plan, health and dental plan, disability plan,
survivor-income and life-insurance plan, executive financial planning program,
or other arrangement, or any successors thereto; (ii) any perquisite allowance
or reimbursement arrangement the Board or Committee may adopt; and (iii) such
other benefit plans as we may establish or maintain from time to time
(collectively “Benefit Plans”). Your entitlement to any other compensation or
benefits will be determined in accordance with the terms and conditions of the
Benefit Plans and other applicable programs, practices, and arrangements then in
effect.

 

(g)                                  Earned Time Off You will be provided with
earned time off and 12 paid holidays each year in accordance with our policies
and practices in effect from time to time. Notwithstanding any contrary policy
or practice, however, you will be credited with a minimum of 16 days of earned
time off per year, of which 16 days will be immediately available to you upon
the Effective Date.

 

(h)                                 Fringe Benefits You will be provided with
all other fringe benefits and perquisites awarded by the Board or Committee for
your position level from time to time, including relocation benefits at the
Company’s Level 4 Policy.

 

(i)                                     Withholding Taxes We will have the right
to deduct from all payments made to you hereunder any federal, state, local and
foreign taxes required by law to be withheld.

 

(j)                                    Expenses During your employment, we will
promptly pay or reimburse you for all reasonable out-of-pocket expenses incurred
by you in the performance of your duties, in accordance with our policies and
procedures then in effect.

 

The payment or reimbursement of expenses described in this Section 3(j) are not
intended to provide for the deferral of compensation within the meaning of Code
Section 409A because all such expenses are to be paid or reimbursed currently
and/or will be tax-free. To the extent such expenses are deemed to provide for
the deferral of compensation within the meaning of Code Section 409A, they are
intended to meet the requirements of a specified date or a fixed

 

4

--------------------------------------------------------------------------------


 

schedule of payments, and this reimbursement provision will be interpreted and
applied in a manner consistent with such requirements. The right to payment of,
or reimbursement for, expenses is not subject to liquidation or exchange for any
other benefit.

 

4.                                      Restrictions

 

(a)                                 Acknowledgements You acknowledge and agree
that (i) during the Employment Period, because of the nature of your
responsibilities and the resources provided by us, you will acquire and/or
develop valuable and confidential skills, information, trade secrets, and
relationships with respect to our Business; (ii) you may develop on our behalf a
personal relationship with various persons, including but not limited to
representatives of customers and suppliers, where you may be a principal or our
only contact with such persons, and as a consequence, you will occupy a position
of trust and confidence to us; (iii) the Business involves the manufacturing,
marketing, and sale of our products and services to customers throughout the
world, our competitors, both in the United States and internationally, consist
of both domestic and international businesses, and the services to be performed
by you involve aspects of both our domestic and international business; and
(iv) it would be impossible or impractical for you to perform your duties
without access to our confidential and proprietary information and contact with
persons who are valuable to our Business and goodwill.

 

(b)                                 Reasonableness In view of the foregoing and
in consideration of the remuneration to be paid to you, you agree that it is
reasonable and necessary for the protection of our Business and goodwill that
you undertake the covenants in this Section 4 regarding your conduct during and
subsequent to your employment by us, and acknowledge we will suffer irreparable
injury if you engage in any conduct prohibited by this Section 4.

 

(c)                                  Non-Compete During the Employment Period
and for a period of (1) in the case of involuntary termination without Cause,
one year after termination of employment, and (2) in the case of termination of
employment for any other reason, two years after such termination of employment,
neither you nor any individual, corporation, partnership, limited liability
company, trust, estate, joint venture, or other organization or association
(“Person”) with your assistance nor any Person in which you directly or
indirectly have any interest of any kind (without limitation) will, anywhere in
the world, directly or indirectly own, manage, operate, control, be employed by,
serve as an officer or director of, solicit sales for, invest in, participate
in, advise, consult with, or be connected with the ownership, management,
operation, or control of any business that is engaged, in whole or in part, in
the Business, or any business that is competitive with the Business or any
portion thereof, except for our exclusive benefit. You will not be deemed to
have breached the provisions of this Section 4(c) solely by holding, directly or
indirectly, not greater than 2% of the outstanding securities of a company
listed on a national securities exchange.

 

(d)                                 Non-Solicitation During the Employment
Period and for a period of (1) in the case of involuntary termination without
Cause, one year after termination of employment, and (2) in the case of
termination of employment for any other reason, two years after such termination
of employment, neither you nor any Person with your assistance nor any Person in
which you directly or indirectly have an interest of any kind (without
limitation) will, directly or

 

5

--------------------------------------------------------------------------------


 

indirectly (A) solicit or take any action to induce any employee to quit or
terminate their employment with us or our affiliates; or (B) employ as an
employee, independent contractor, consultant, or in any other position any
person who was an employee of ours or our affiliates during the aforementioned
period.

 

(e)                                  Confidentiality

 

(i)                                     Confidential Information For purposes of
this Agreement, “Confidential Information” means any information (whether in
written, oral, graphic, schematic, demonstration, or electronic format, whether
or not specifically marked or identified as confidential, and whether obtained
by you before or after the Effective Date), not otherwise publicly disclosed by
Spirit, regarding (without limitation) Spirit, its Business, customers,
suppliers, business partners, prospects, contacts, contractual arrangements,
discussions, negotiations, evaluations, labor negotiations, bids, proposals,
aircraft programs, costs, pricing, financial condition or results, plans,
strategies, governmental relations, projections, analyses, methods, processes,
models, tooling, know-how, trade secrets, discoveries, research, developments,
inventions, engineering, technology, proprietary information, intellectual
property, designs, computer software, intelligence, legal or regulatory
compliance, accounting decisions, opportunities, challenges,’ and any other
information of a confidential or proprietary nature. Notwithstanding the
foregoing, Confidential Information will not include any information that
(A) you are required to disclose by the order of a court or administrative
agency, subpoena, or other legal or administrative demand, so long as (1) you
give us written notice and an opportunity to contest or seek confidential
treatment of such disclosure; and (2) you fully cooperate at our expense with
any such contest or confidential treatment request; (B) has been otherwise
publicly disclosed or made publicly available by Spirit; or (C) was obtained by
you in good faith after your employment with us ended from a source that was
under no obligation of confidentiality to Spirit or any customer or supplier.

 

(ii)                                  Non-Use and Non-Disclosure Without our
express written consent, you will not at any time (whether during the Employment
Period or after any termination of your employment for any reason) use for any
purpose (other than for our exclusive benefit) or disclose to any Person (except
at our direction) any Confidential Information.

 

(f)                                   Effect of Breach You agree that a breach
of this Section 4 cannot adequately be compensated by money damages and,
therefore, we will be entitled, in addition to any other right or remedy
available to us (including, but not limited, to an action for damages,
accounting, or disgorgement of profit), to an injunction restraining such breach
or a threatened breach and to specific performance of such provisions, and you
consent to the issuance of such injunction and the ordering of specific
performance without the requirement for us to post a bond or other security or
to prove lack of an adequate remedy at law.

 

(g)                                  Other Rights Preserved Nothing in this
Section 4 eliminates or diminishes rights we may have with respect to the
subject matter hereof under other agreements, our governing documents or
statutes, or provisions of law (including but not limited to common law and the
Uniform Trade Secrets Act), equity, or otherwise. Without limiting the
foregoing, this

 

6

--------------------------------------------------------------------------------


 

Section 4 does not limit any rights we may have under any Spirit policies or any
agreements with you regarding Confidential Information.

 

5.                                      Termination Your employment with us will
terminate upon the following circumstances:

 

(a)                                 Without Cause At any time at the election of
either you or us for any reason or no reason, without Cause, but subject to the
provisions of this Agreement. It is expressly understood that your employment is
strictly “at will.”

 

(b)                                 Cause At any time at our election for Cause.

 

“Cause” for this purpose means (i) your commission of a material breach of this
Agreement or acts involving fraud, material and intentional dishonesty, material
and intentional unauthorized disclosure of Confidential Information, the
commission of a felony or other crime involving moral turpitude, or material
violation of Spirit policies; (ii) direct and deliberate acts constituting a
material breach of your duty of loyalty to Spirit; (iii) your refusal or
material failure (other than by reason of your serious physical or mental
illness, injury, or medical condition) to perform your job duties and
responsibilities, including, but not limited to, any duties or responsibilities
reasonably assigned to you by the Board, if such refusal or failure is not
remedied within 30 days after you receive written notice thereof from the Board;
(iv) your material underperformance, as reflected in two consecutive written
performance reviews provided to you not less than 6 months apart; or (v) your
inability to obtain and maintain the appropriate level of United States security
clearance.

 

(c)                                  Death or Disability Your death or your
inability to perform the services required of you for a period of 180 days
during any twelve-month period (“Disability”).

 

6.                                      Effect of Termination

 

(a)                                 General Rule If your employment terminates
for any reason other than as described in Section 6(b) below, we will pay your
compensation only through the last day of employment, and, except as otherwise
expressly provided in this Agreement or the STIP, the LTIP, the DCP, or any
Benefit Plan, we will have no further obligation to you.

 

(b)                                 Termination Without Cause If your employment
is terminated by us without Cause at any time during the Initial Term of the
Agreement, then for so long as you comply with your continuing obligations under
Section 4 we will (1) continue to pay your monthly Base Salary in effect
immediately before termination of your employment for a period of six months,
and (2) at our option, either pay the cost of COBRA medical and dental benefits
coverage for a period of six months or pay you an amount each month for six
months equal to the cost of providing COBRA medical and dental benefits.

 

To receive the benefits described in this Section 6(b), you will be required to
sign a general release of claims in a form we deem acceptable. The release must
be provided, and any revocation period must have expired, not later than 60 days
after termination of employment. If

 

7

--------------------------------------------------------------------------------


 

the foregoing conditions are satisfied then, except as provided below, payment
of salary continuation and other benefits will begin 60 days after termination
of employment.

 

Notwithstanding any contrary provision of this Section 6(b), if you are a
Specified Employee at the time employment terminates, the payments described in
Section 6(b) will, to the extent such amounts are deferred compensation within
the meaning of Code Section 409A, be delayed until the date that is the earlier
of (i) six months after your termination of employment, or (ii) the date of your
death, and upon reaching that date, all amounts that would have been paid during
the six-month delay period, plus interest thereon at the prime rate (as
published in the Wall Street Journal) from the date the payment would have been
made but for this paragraph to the date of payment, will be paid in a single
lump sum, and all remaining amounts will be paid in equal monthly payments for
the remainder of the Salary Continuation Period.

 

“Specified Employee” means that, with respect to a corporation any stock in
which is publicly traded on an established securities market or otherwise, you
are, or are treated under Code Section 409A as, either (A) an officer having
annual compensation greater than $130,000 (as adjusted for cost-of-living
increases in accordance with Code Section 416(i)(1)(A) and Code Section 415(d)),
(B) a 5% owner, or (C) a 1% owner having annual compensation from the
corporation of more than $150,000. For purposes of determining your percentage
ownership, the constructive-ownership rules described in Code
Section 416(i)(1)(B) will apply. The determination whether you are a Specified
Employee will be made in accordance with regulations issued under Code
Section 409A and other available guidance.

 

Except as otherwise expressly provided in this Agreement or in any Benefit Plan,
we will have no further obligation to you

 

(c)                                  Disability or Death If your employment
terminates due to Disability or death, we will pay your monthly Base Salary only
through the date of termination.

 

(d)                                 Your Post-Termination Obligations On
termination of employment for any reason, (1) you will resign as of the date of
such termination as a director and officer of Spirit and its affiliates and as a
fiduciary of any of Spirit’s or its affiliates’ benefit plans, (2) you will
promptly execute and deliver upon such termination any document reasonably
required by Spirit or an affiliate to evidence the foregoing resignations,
(3) you will immediately deliver to us all Confidential Information, all copies
and embodiments thereof, and all records, notes, worksheets, schematics,
customer lists, supplier lists, memoranda, computer files and storage devices,
analyses and derivative works based thereon or which relate in any way thereto,
and (4) you will pay to us any amounts due and owing by you as specified in this
Agreement.

 

(e)                                  Survival of Provisions Your obligations
under 4 through 9 of this Agreement will survive the expiration or termination
of your employment for any reason.

 

7.                                      Representations and Warranties You
represent and warrant to us that:

 

(a)                                 No Conflicts To the best of your knowledge,
you are under no duty (whether contractual, fiduciary or otherwise) that would
prevent, restrict or limit you from

 

8

--------------------------------------------------------------------------------


 

entering into this Agreement and fully performing all duties and services for
us, and the performance of such duties and services will not conflict with any
other agreement, policy or obligation by which you are bound.

 

(b)                                 No Hardship Your experience and/or abilities
are such that observance of the covenants in this Agreement will not cause you
any undue hardship and will not unreasonably interfere with your ability to earn
a livelihood.

 

8.                                      Clawback Right You acknowledge that
certain amounts paid under this Agreement or the Benefit Plans described herein
are subject to any Spirit policy on the recovery of compensation (i.e., a
so-called “clawback policy”), as it exists now or as later adopted, and as
thereafter amended from time to time.

 

9.                                      Mediation

 

(a)                                 General Obligation to Mediate Except as
provided in this Agreement, prior to initiating any legal action, the parties
agree to submit all unsettled claims, disputes, controversies, and other matters
in question between them arising out of or relating to this Agreement (including
but not limited to any claim that this Agreement or any of its provisions is
invalid, illegal, or otherwise voidable or void) or the dealings or relationship
between them (“Disputes”) to mediation in Wichita, Kansas, in accordance with
the Commercial Mediation Rules of the American Arbitration Association currently
in effect. The mediation will be private, confidential, voluntary, and
nonbinding. Either party may withdraw from the mediation at any time before
signing a settlement agreement by giving written notice to the other party and
the mediator. The mediator will be neutral and impartial. The mediator will be
disqualified as a witness, consultant, expert, or counsel for either party with
respect to the matters in Dispute and any related matters. Each party will pay
its respective attorneys’ fees and other costs associated with the mediation,
and each party will equally bear the costs and fees of the mediator. If a
Dispute cannot be resolved through mediation within 90 days of its submission to
mediation, the parties may proceed with legal action.

 

(b)                                 Confidentiality The parties agree that they
will not disclose, or permit those acting on their respective behalf to
disclose, any aspect of the proceedings under Section 9(a), including but not
limited to the resolution or the existence or amount of any award, to any
Person, unless divulged (i) to an agency of the federal or state government;
(ii) pursuant to a court or administrative order; (iii) pursuant to a
requirement of law; (iv) pursuant to prior written consent of the parties;
(v) pursuant to a legal proceeding to enforce a settlement agreement or
arbitration award; or (vi) by Spirit, to the extent required under federal
securities laws and regulations. This provision does not prohibit the parties’
disclosure of the terms of any settlement to their attorney(s), accountant(s),
financial advisor(s), or family members, so long as such persons first agree to
comply with the provisions of this Section 9(b).

 

(c)                                  Injunctions Notwithstanding anything to the
contrary in this Section, the parties will have the right in a proper case to
obtain temporary restraining orders and temporary or preliminary injunctive
relief from a court of competent jurisdiction.

 

9

--------------------------------------------------------------------------------

 

10.                               General

 

(a)                                 Notices All notices required or permitted
under this Agreement must be in writing and may be given by personal delivery,
effective on the day of such delivery, or may be mailed by certified mail,
return receipt requested, effective three business days after the date of
mailing, addressed as follows:

 

To us:

 

Spirit AeroSystems, Inc.

Attention: Senior Vice President, General Counsel and Secretary

3801 S. Oliver

P.O. Box 780008, Mail Code K11-60

Wichita, KS 67278-0008

Facsimile: 316.529.4539

Email: jon.d.lammers@spiritaero.com

 

or such other person or contact information as designated in writing to you.

 

To you:

 

Heidi Wood

 

at your last known residence address, email, or facsimile number or to such
other contact information as designated in writing to us.

 

(b)                                 Successors Neither this Agreement nor any
right or interest herein will be assignable or transferable (whether by pledge,
grant of a security interest or otherwise) by you or your beneficiaries or legal
representatives, except by will, the laws of descent and distribution, or inter
vivos revocable living grantor trust as your beneficiaries, and any other
purported assignment will be void. This Agreement will be binding upon and will
inure to the benefit of Spirit, its successors and assigns, and will be binding
on you and your heirs, beneficiaries, and legal and personal representatives.

 

(c)                                  Waiver, Modification, and Interpretation No
provisions of this Agreement may be modified, waived, or discharged except by
written instrument signed by you and an appropriate officer of Spirit empowered
to sign the same by our or Holdings’ Board. No waiver by either party at any
time of any breach by the other party of, or compliance with, any condition or
provision of this Agreement to be performed by the other party will be deemed a
waiver of similar or dissimilar provisions or conditions at the same time or at
any prior or subsequent time.

 

(d)                                 Interpretation The validity, interpretation,
construction, and performance of this Agreement will be governed by the laws of
the State of Kansas, except that the corporate law of the State of Delaware will
govern issues related to the issuance of common stock. Any

 

10

--------------------------------------------------------------------------------


 

action brought to enforce or interpret this Agreement will be maintained
exclusively in the state and federal courts located in Wichita, Kansas.

 

(e)                                  Headings The headings in this Agreement are
for reference purposes only and will not in any way affect the meaning or
interpretation of any provision of this Agreement. No provision of this
Agreement will be interpreted for or against either party on the basis that such
party was the draftsman of such provision, and no presumption or burden of proof
will arise disfavoring or favoring either party by virtue of the authorship of
any provision of this Agreement.

 

(f)                                   Counterparts We and you may execute this
Agreement in counterparts, each of which will be deemed an original and both of
which will constitute a single instrument. In proving this Agreement, it will
not be necessary to produce or account for more than one such counterpart.

 

(g)                                  Invalidity of Provisions If a court of
competent jurisdiction declares that any provision of this Agreement is invalid,
illegal, or unenforceable in any respect, then in lieu of such illegal, invalid,
or unenforceable provision the court may add as a part of this Agreement a
legal, valid, and enforceable provision as similar in terms to such illegal,
invalid, or unenforceable provision as is possible. If such court cannot so
substitute or declines to so substitute for such illegal, invalid, or
unenforceable provision (i) such provision will be fully severable; (ii) this
Agreement will be construed and enforced as if such illegal, invalid, or
unenforceable provision had never comprised a part hereof; and (iii) the
remaining provisions of this Agreement will continue in full force and effect
and not be affected by the illegal, invalid, or unenforceable provision or by
its severance herefrom. The covenants in this Agreement will each be construed
to be a separate agreement independent of any other provision of this Agreement,
and the existence of any claim or cause of action of yours against us,
predicated on this Agreement or otherwise, will not constitute a defense to the
enforcement by us of any covenants in this Agreement.

 

(h)                                 Entire Agreement This Agreement (together
with the documents expressly referred to herein) constitutes the entire
agreement between the parties, supersedes in all respects any prior agreement
between you and us, and may not be changed except by written instrument duly
executed by you and us in the same manner as this Agreement.

 

(i)                                     Compliance with Code Section 409A The
amounts payable to you after separation from service under 6(b) (if any) are
intended to be exempt from the definition of “deferred compensation” for
purposes of Code Section 409A as amounts payable only in the event of
involuntary termination without Cause. To the extent any such amounts constitute
“deferred compensation” for purposes of Code Section 409A, then those amounts
will be paid to you in equal monthly installments, and payment of such amounts
may not be accelerated. This Section 10(i) and the terms of this Agreement are
intended to comply with, and will be interpreted and construed in accordance
with and in a manner that complies with, the requirements of Code Section 409A,
to the extent necessary.

 

[Signature page follows.]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed by the parties on the
date(s) set forth below, to be effective as of the Effective Date.

 

 

 

SPIRIT AEROSYSTEMS, INC.

 

 

 

 

Date:

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

Heidi Wood

 

12

--------------------------------------------------------------------------------


 

9.                                                Miscellaneous. This Agreement
shall be binding upon, and inure to the benefit of, and be enforceable by, the
parties hereto and their respective successors and assigns, but this Agreement
shall not be assignable by the Recipient without the prior written consent of
the Company. This Agreement constitutes the complete agreement between the
parties hereto with respect to the subject matter hereof and shall continue in
full force and effect until terminated by mutual agreement of the parties
hereto. The section headings used herein are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.
This Agreement shall be construed, performed and enforced in accordance with,
and governed by, the internal laws of the State of Kansas, without giving effect
to the principles of conflicts of law thereof, and each party consents to
personal jurisdiction in such state and voluntarily submits to the jurisdiction
of the courts of such state in any action or proceeding relating to this
Agreement. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision hereof is held to be invalid, illegal or unenforceable
under any applicable law or rule in any jurisdiction, such provision will be
ineffective only to the extent of such invalidity, illegality, or
unenforceability, without invalidating the remainder of this Agreement. This
Agreement may not be modified or amended and no provision hereof may be waived,
in whole or in part, except by a written agreement signed by the parties hereto.
No waiver of any breach or default hereunder shall be considered valid unless in
writing, and no such waiver shall be deemed a waiver of any subsequent breach or
default of the same or similar nature. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute one and the same instrument.

 

10.                                         Term. This Agreement shall remain in
full force and effect for two years from the date hereof, or until such time as
the Recipient becomes employed by the Company, at which point the terms of the
Recipient’s Employment Agreement will control the parties’ relationship as
regards the subject matter of this Agreement.

 

IN WITNESS WHEREOF, the. parties hereto have duly executed this Agreement
effective as of the date first set forth above.

 

[The Recipient]

 

Spirit AeroSystems , Inc.

 

 

 

 

 

 

By

/s/ Heidi R. Wood

 

By

/s/ Suzanne K. Smith

 

 

 

 

Title:

 

Title:

Director, Global H.R. Services

 

--------------------------------------------------------------------------------
